[Cite as Blacker v. Ross Correctional Inst., 2011-Ohio-1773.]

                                       Court of Claims of Ohio
                                                                                 The Ohio Judicial Center
                                                                         65 South Front Street, Third Floor
                                                                                    Columbus, OH 43215
                                                                          614.387.9800 or 1.800.824.8263
                                                                                     www.cco.state.oh.us




NATHANIAL BLACKER

        Plaintiff

        v.

ROSS CORRECTIONAL INSTITUTION

        Defendant

        Case No. 2010-09230-AD

Deputy Clerk Daniel R. Borchert


ENTRY OF DISMISSAL



        {¶ 1} On July 19, 2010, plaintiff, Nathanial Blacker, filed a complaint against
defendant, Ross Correctional Institution.                  Plaintiff alleges on April 1, 2010, at
approximately 10:00 a.m., two unknown defendant agents confiscated his tennis shoes,
allegedly held them as evidence, and later destroyed them as a biohazard. Plaintiff
seeks damages in the amount of $100.00. The filing fee was waived.
        {¶ 2} On October 12, 2010, defendant filed a motion to dismiss. In support of
the motion to dismiss, defendant stated in pertinent part:
        {¶ 3} “Defendant’s investigation of Plaintiff’s allegations indicates that his shoes
were taken per Disposition of the Rules Infraction Board (RIB). Plaintiff was charged
and found guilty by the RIB of fighting and possession of a weapon (i.e.,
shank/homemade knives). His shoes were blood stained as a result of the fight and
confiscated as evidence for the RIB and criminal investigation proceedings. Exhibits A
through F.
        {¶ 4} “Plaintiff’s claim should be dismissed for lack of subject matter jurisdiction
Case No. 2010-09230-AD                      -2-                                  ENTRY

because an inmate’s appeal of a RIB decision does not relate to civil law. The RIB
confiscated the blood stained shoes as contraband and evidence for a disciplinary
administrative RIB action then turned the shoes over to the Ohio State Highway Patrol
as evidence of a possible criminal charge.         Exhibits A through F.   This Court has
repeatedly held that it has no jurisdiction over decisions of the RIB. Lack of subject
matter jurisdiction is, therefore, applicable in this case.”
       {¶ 5} While plaintiff has failed to respond to defendant’s motion to dismiss, he
did file a motion for default judgment asserting judgment should be awarded in his favor
based upon the defendant’s failure to submit an investigation report.           However,
defendant’s filing of the motion to dismiss satisfies defendant’s obligation to answer
plaintiff’s complaint. Plaintiff’s motion is DENIED.
       {¶ 6} The Court of Claims does not have jurisdiction over decisions of the Rules
Infraction Board. Chatman v. Dept. of Rehabilitation and Correction (1985), 84-06323-
AD; Ryan v. Chillicothe Institution (1981), 81-05181-AD; Rierson v. Department of
Rehabilitation (1981), 80-00860-AD.
       {¶ 7} An inmate’s appeal of a Rules Infraction Board decision does not relate to
civil law, a proper subject for adjudication pursuant to Chapter 2743 of the Ohio Revised
Code. Instead, the appeal relates to private rights and remedies involving criminal
proceedings and penalties imposed by a disciplinary board. Therefore, it falls outside
the Court’s exclusive jurisdiction. Maynard v. Jago (1977), 76-0581-AD.
       {¶ 8} Upon review, defendant’s motion to dismiss is GRANTED since this court
does not have jurisdiction over decisions rendered by the Rules Infraction Board.
Plaintiff’s case is DISMISSED. The court shall absorb the court costs of this case.




                                                   ________________________________
                                                   DANIEL R. BORCHERT
                                                   Deputy Clerk
Case No. 2010-09230-AD         -3-                                ENTRY



Entry cc:

Nathanial Blacker, #A505-996         Stephen A. Young, Staff Counsel
16149 State Route 104                Department of Rehabilitation
Chillicothe, Ohio 45601              and Correction
                                     770 West Broad Street
DRB/laa                              Columbus, Ohio 43222
Filed 1/21/11
Sent to S.C. reporter 4/8/11